Title: Abigail Adams to John Adams, 29 January 1797
From: Adams, Abigail
To: Adams, John


          
            29. Janry 1797.
          
          Yes My Dear Friend I had seen and read the Tenth Muse, and I think she abuses our poor old Govenour who tho quite in his Dotage, is not the Man there represented I do not think him a Hypocrit, but a real Lover and Friend of Religion from pure Principles. He has served his Country many Years with honour and with fidelity. I respect his Virtues, tho I pitty his weakness. it is said that he means to decline an other Election. if this should be the case, I will go & see him and Mrs Adams as soon as they are out of Office, and shew them that personally, I respect old Friends and Friendships.—
          Since I sit Down to write Neighbour Beal has sent in his paper of Saturday containing the Govenours attoneing Speach, and his retireing Speach. his Notice of the Presidents retireing from office cannot be chargeable with adulation. it is as cold as his Age, and as frozen as the Season what he says respecting the importence of preserving our Election pure, is wise and just Federal Commonwealth is an odd Epithet for our common Country. The old Gentleman could not refuse himself the pleasure of instructing his Kinsman and telling him he hoped he would [“]stick close to the Letter of the constitution” he should have advised him to look well to the Laws before he puts his Name to them, for erasing it after it becomes a Law, is an act of Despotism, a Veto. The old Gentleman discovers some mortification in his farewell address, tho I can assent to the whole as truths which all must readily allow.
          Mrs Washingtons congratulation to you I believe perfectly sincere who would not wish for a successor that would not disgrace his predecessor. every person Sees that the President pointed out his Successor in his address, and in his late reply to the senates address. I heard it said in company that he could not have spoken plainer if he had call’d the person by Name.
          I shall think myself the most fortunate among women if I can glide on for four years with as spotless a Reputation, beloved and esteemed by all as that good and amiable Lady has Done. my endeavours shall not be wanting. at Meeting to Day a psalm was sung, a verse of which I could not but apply to Myself
          
            “Still has My Life new Wonders seen
            Repeated every Year:
            
            Behold my Days that yet remain
            I trust them to thy care.”
          
          The news paper announces Mr Madison appointed Ambassador extraordinary to France. if true I rejoice in the appointment. I have confidence in the honour and integrity of Mr Madison, that he would not betray a trust thus reposed or Prostrate the Dignity & independance of his Country to any foreign Nation, even tho that Nation be France. beside his instructions I trust would be positive, not Discretionary
          The little extracts inclosed in your Letters diverted me, particularly Pompys scratching his Head with one finger. be sure it was designd as a Friendly Hint. the writer Did not know that the Scratching was sometimes oweing to a cause which peter Pinder celebrates.
          all peculiarities become conspicuous in proportion as the Character is exalted. [“]Ammon one shoulder had too high” the More luminous the Body, the more easily are the Spots discerned.
          
            “Ah spare your idol! think him human still.
            Charms he may have, but he has frailties too
            Doat not too much, nor Spoil what ye admire”
          
          Adulation creats envy. Honours should be meekly Borne as shakspear expresses it. there are a Thousand Men in the United Stats fit for Presidents, said Modest Giles. happy Country! Who surely will dispute the palm of “Most enlightned[”] with us.?
          My pen runs riot. I forget that it must grow cautious & prudent. I fear I shall make a Dull buisness when such restrictions are laid upon it, but you will soon be too full of buisness, to be amused with what may Create a Smile in Your present Solitary state. by the Dates of our Letters we are often writing to each other at the same Time. if that be the case now, may the same sentiments inspire / each Heart when we say we will / never be for any other. thus thinks / Your
          
            A Adams
          
        